Title: From George Washington to Major General William Heath, 27 January 1777
From: Washington, George
To: Heath, William



Dr Sir,
Morris Town. Jany 27th 1777.

You will receive with this a Copy of my Letter to you of the 19th Inst. Two reasons have led me to send it, the one lest the Original may have miscarried, the other to explain it fully if you have already recd it—I do not mean to tie up your hands from effecting, or even attempting any thing that may prove honourable to yourself, or usefull to the Cause. Altho’ the original design of your Movement may not be fully answered in all its parts, yet if you can take possession of the Country round about the City, or the City itself, I do not desire you to desist—I have not been favd with a Line from you since the 19th &

that never reached me ’till this Eveng. I wish to hear from You frequently. Wishing you Success, I am Dr Sir Yr most Obedient Humble Servant

Go: Washington

